Citation Nr: 1715864	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic bilateral conjunctival injection, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to April 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for chronic bilateral conjunctival injection, claimed as an eye condition and as bilateral conjunctivitis, assigning a 10 percent rating effective October 9, 2009.

The Veteran testified at a videoconference hearing before the undersigned in September 2013, and a transcript of that hearing is of record.

In April 2014, the Board construed the Veteran's increased rating appeal to include a request for entitlement to a TDIU, and remanded the issues for further development.  

The Board notes that the Veteran initiated an appeal on the issue of an effective date prior to October 9, 2009, for the grant of service connection for chronic bilateral conjunctival injection.  A Statement of the Case (SOC) was issued in February 2016, pursuant to a Board remand directive, and the Veteran did not perfect an appeal of the issues by filing a substantive appeal (VA Form 9).  As such, this claim is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d). 

The Veteran is currently service-connected for chronic bilateral conjunctival injection, under Diagnostic Codes 6099-6018.  He asserts that in addition to the chronic and severe bilateral conjunctival injection, he should also be service-connected separately for bilateral dry eye syndrome, photophobia, lattice degeneration, and conjunctivitis.  The Veteran's reported symptoms include ongoing ocular pain, itching, tearing, "blackouts," redness, dryness, and photophobia, which require him to close his eyes.  Even after he closes his eyes, they still burn.  See the March 2010 notice of disagreement; September 2013 statement.

The Veteran was afforded VA eye examinations in December 2009 and January 2013, and he had an SSA eye examination in March 2013.  

The December 2009 VA examiner diagnosed chronic bilateral conjunctival injection, which was most likely secondary to dry eyes.  He noted that this chronic condition was "almost certainly" present, and is what was evaluated and treated in service, and hence it was at least as likely as not related to service.  Other relevant diagnoses included chronic photophobia, which was most likely related to head trauma (and not to dry eye); episodic allergic conjunctivitis, which was most likely seasonal or due to environmental factors and was as likely as not the predominant factor at the August 1976 in-service treatment record; and retinal lattice degeneration, which was just documented that year and the onset of which could not be determined.  

The January 2013 VA examiner noted that the Veteran had bilateral lattice degeneration, but did not opine on the etiology of the diagnosis.  

The SSA examination report indicates that the Veteran's retina appeared to be normal with no definite lattice degeneration in either eye.  He was diagnosed with chronic photophobia.  

It is unclear which of the Veteran's symptoms and/or diagnoses are attributable to the service-connected bilateral conjunctival injection, and which symptoms and/or diagnoses are manifestations of separate eye disabilities.  As such, the Board finds that another medical opinion should be obtained to determine the nature and etiology of any diagnosed eye condition(s), to include scheduling the Veteran for a VA examination if necessary.
  
With regard to the issue of entitlement to a TDIU, any decision on the increased rating claim being referred and remanded herein may affect the claim for a TDIU.  Any grant of an increased rating, including potential grants of service connection for additional eye disabilities, could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issue is resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to an appropriate VA examiner and ask the examiner to review the record and prepare a medical opinion.  

a) After reviewing the entire record, the examiner should note all of the Veteran's current eye diagnoses.  The examiner should specifically consider and discuss past diagnoses of dry eye, photophobia, episodic allergic conjunctivitis, and retinal lattice degeneration.

b) The examiner should specify what symptoms are attributable to the service-connected bilateral conjunctival injection as distinguished from other diagnosed eye disabilities.  If the various manifestations and degree of disability attributable to the conjunctival injection cannot be distinguished from the other disabilities, the examiner should so indicate and explain the reasons for that conclusion.

c) For each diagnosis, the examiner should opine on whether it is at least as likely as not (50 percent probability or more) that the diagnosis is a separate disability from the service-connected bilateral conjunctive injection.  

d) For each diagnosis that the examiner finds is a separate disability from the service-connected bilateral conjunctive injection, the examiner should then opine on whether it is at least as likely as not (50 percent or greater probability) that the eye condition had its origin during, or is in some way the result of, the Veteran's period of active military service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, if any, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




